MEMORANDUM ***
The district court did not abuse its discretion in applying both INA § 242B (c)(3) and 8 C.F.R. § 3.23(b)(3). The “new facts” requirement in § 3.23(b)(3) applies to all motions to reopen, whereas the “exceptional circumstances” requirement in § 242B(c)(3) specifically applies to orders entered in absentia. The IJ properly and comprehensively applied both the general and the specific standards.
Garayar-Gallegos’s argument that the BIA erred in affirming the IJ decision without opinion is foreclosed by Falcon Carriche v. Ashcroft, 335 F.3d 1009, 1013 (9th Cir.2003).
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.